Petition for Writ of Mandamus Denied
and Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00660-CV
____________
 
IN RE ATLAS GULF-COAST, INC. d/b/a 
ATLAS FOUNDATION REPAIR COMPANY, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On July 15, 2010, relator, Atlas Gulf-Coast, Inc., filed a
petition for writ of mandamus in which it sought review of the trial court’s
order denying its and motion to compel arbitration in the underlying action,
styled Robert Standford and Dorothy Stanford v. Atlas Gulf-Coast, Inc.,
d/b/a Atlas Foundation Repair Company, pending in cause number 33574, in
the 21st District Court of Washington County.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator has also
filed an interlocutory appeal of the same order, which is pending under this
court’s case number 14-10-00493-CV.
Orders denying arbitration under the Texas act are subject to
interlocutory appeal. See Tex. Civ. Prac. & Rem. Code Ann. §
171.098(a) (Vernon 2005).  Effective September 1, 2009, the Texas Legislature
permitted interlocutory review of a trial court’s order denying arbitration
under the Federal Arbitration Act.  Act of May 31, 2009, 81st Leg., R.S., ch.
820, §§ 1, 3, 2009 Tex. Gen. Laws 820 (amending Tex. Civ. Prac. & Rem. Code
§ 51.016).  “The change in law made by this Act does not apply to the appeal of
an interlocutory order in an action pending on the effective date of this Act
if the appeal of the order is initiated before the effective date of this
Act.”  Id. § 2(b).
Because the interlocutory appeal of the order in the underlying case was
filed June 2, 2010, well after the effective date of the statute’s amendment,
we have jurisdiction over the interlocutory appeal if either the federal or
Texas act applies.  Accordingly, relator has an adequate remedy through its
interlocutory appeal.  
            Therefore,
we deny relator’s petition for writ of mandamus.  See In re Prudential Ins.
Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (holding that mandamus will
issue to correct a clear abuse of discretion when there is no adequate remedy
by appeal).
 
                                                            PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Boyce.